ITEMID: 001-82764
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: DOMAGALA v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Piotr Domagała, is a Polish national who was born in 1942 and lives in Katowice, Poland. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1964 the applicant was a victim of an accident which occurred at his workplace in the “Wieczorek” mine. Subsequently, the applicant received a pension in connection with the work accident.
On 6 July 1992 the applicant lodged a civil action for compensation and a pension against his former employer.
On 26 October 1993 the Katowice District Court (Sąd Rejonowy) partly granted his action and awarded the applicant a pension. The defendant appealed.
On 29 March 1994 the Katowice Regional Court (Sąd Wojewódzki) quashed the impugned judgment and remitted the case.
On 22 December 1995 the Katowice District Court again partly granted the applicant’s action and awarded him a pension. The defendant appealed.
On 4 June 1996 the Regional Court partly quashed the judgment and remitted the remainder of the case to the District Court.
On 23 October 2000 the Katowice District Court gave a judgment. The court dismissed the action. The applicant appealed against the judgment.
On 12 April 2001 the Katowice Regional Court dismissed the appeal.
On 12 June 2002 the Supreme Court dismissed his cassation appeal. The applicant was notified about this decision on 3 October 2002.
On 2 November 2004 the applicant lodged a civil action for damages on account of the unreasonable length of the proceedings without specifying the legal grounds of his claim.
On 10 November 2004 he was invited by the Katowice Regional Court to specify the legal basis of his claim.
On 23 November 2004 the applicant submitted to the Regional Court a statement in which he clarified that his motion should be understood as a complaint about a breach of the right to a trial within a reasonable time under the 2004 Act and a request for payment of PLN 10,000. The applicant further added that in the future he might seek compensation in tort from the State Treasury in a separate set of civil proceedings.
On 24 January 2005 the court rejected the applicant’s complaint. The court established that the 2004 Act had not been applicable as the proceedings complained of had ended before its entry into force. The transitional provision of section 18 of the 2004 Act could not be relied on either, as the applicant had lodged his complaint with the Court after the termination of the domestic proceedings.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 1223, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
